DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Penhasi et al. US 2010/0297226 A1, in view of Kim et al. US 20150098992 A1 and Lee et al. US 20160256399.
This rejection has been withdrawn in view of the Amendment filed 09/23/22.

Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pevzner et al. US 10,076,494, in view of Kim et al. US 2015/0098992 A1 and Zhang J CN 102961356 A and Lee US 20160256399.
Pevzner teaches a plurality of units comprises a plurality of cores comprising a therapeutically effective amount of a PPIs such as an esomeprazole.  See column 6, lines 5-10.  Table 16 disclosed tablet having the claimed diameter and a disintegration time of less than 30 seconds.  
Pevzner does not expressly teach the claimed dissolution rate.
Kim teaches a hard capsule formulation comprising multi-unit spheroidal tablets (MUSTs) and method for preparing same.  See abstract.  MUSTs having diameter in a range of 1 mm to 4 mm is found in paragraphs 0041-0042.  MUST comprises active agent such as esopmeprazole is found in paragraph 0046.  MUST comprise disintegrating agent such as low-substituted hydroxypropyl cellulose in the claimed amount is found in paragraph 0049.  Kim further teaches at least 80% of active agent is dissolved within 10 minutes.  See claim 14.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to prepare a multi core composition comprising esomeprazole in view of the teaching of Kim to obtain the claimed invention.  This is because Kim teaches using MUST for the delivery of esomeprazole is known in the art, and this is because Pevzner teaches the desirability to prepare a plurality core formulation useful for the delivery of esomeprazole having the claimed disintegration time.
The cited references do not teach esomeprazole magnesium trihydrate.  However, salt of esomeprazole includes magnesium trihydrate is known in the art.  See for example the teaching in Lee in Example 2.  Lee also teaches active agent in dry granule form is known in the art.  See paragraph 0007.  Zhang teaches tableting a dry granule omeprazole is known in the art.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include esomeprazole magnesium trihydrate in dry granule form in view of the teaching of Lee and Zhang.  This is because Lee teaches esomeprazole magnesium trihydrate is a known omeprazole salt form, this is because Zhang teaches tablet a dry granule is known in the art, and this is because Penhasi teaches the desirability for using salt of esomeprazole and dry powder form of active agent.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Pevzner discloses that the plurality of units comprise a plurality of cores comprising a therapeutically effective amount of PPIs such as esomeprazole. However, in the prepared formulation of Pevzner, only HPMC is used as a disintegrant and the disintegrant is contained in an amount of 2 to 25% by weight based on the total weight of the formulation, which is totally different from the present invention.  Furthermore, Pevzner discloses the hardness of the8 formulation as 10 to 50kN, which is significantly different from the tablet of the instant claims.   AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q252528The hardness of 10 to 50 kN correspond to 1,019.71 kp to 5,098.5 kp. Thus, the hardness of the tablets of Pevzner is about 1,000 times to 5,000 times greater than the hardness of claimed MUST tablets as defined in the instant claims.
However, Applicants’ arguments are not persuasive for the following reasons:
Applicant’s attention is called to column 2, lines 61-67, and column 19, lines 36-44, where Pevzner teaches the use of low substituted hydroxypropyl cellulose as a disintegrant in an ODT;
Column 3, lines 10-12 disclosed tablet hardness of about 20 N, which if converted to kp is about 2.0 kp, hence, falls within the claimed tablet hardness;
The Examiner noted that the 10kN to 50kN mentioned by the Applicant is the compression forced not tablet hardness.  See for example column 22, lines 36-56;
Tablet hardness is found in column 22, lines 58-68, which discloses a tablet hardness as low as about 20 N, which is about 2 kp; and 
Applicant’s attention is called to the teaching in column 19, lines 9-35, where Pevzner teaches tablet excipients including disintegrant are in an amount of not more than about 70%, and disintegrant ranges between 5-50%, which is between 7.14%-71.4% base on the weight of the tablet core.  
Accordingly, Pevzner does teach the claimed disintegrant, the claimed tablet hardness, and the amount of disintegrant that falls within the claimed range.  

Applicant argues that the formulations of Lee and Zhang, each containing microcrystalline cellulose as a disintegrant, can correspond to the compositions of Comparative Examples 1 and 2 of present application. As the results of Table 6 of the subject specification demonstrate, formulations of Comparative Examples 1 and 2 do not meet the claimed disintegration profile "wherein a disintegration time of the core is within 30 seconds." 
However, Applicant’s arguments are not persuasive for the following reasons:
The disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004);
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Zhang and Lee are cited for the teaching of acid sensitive active agent includes omeprazole, esomeprazole and magnesium trihydrate of exopmeprazole is known in the art.  See paragraph 0012 and Example 2 in Lee; and 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, here, Pezner teaches an ODT useful for the delivery of esomeprazole.  Therefore, selectin salt of esomeprazole such as esomeprazole magnesium trihydrade is within routine experimentation, in view of the teaching in Lee and/or Zhang.
Hence, for at least these reasons, the 103(a) rejection over Pevzner is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615